TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00591-CR


Rick Renfro, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW OF BURNET COUNTY
NO. M24975, HONORABLE W. R. SAVAGE, JUDGE PRESIDING


O R D E R
PER CURIAM

		Rick Renfro seeks to appeal his conviction for failure to wear a seat belt.  The
county court assessed a $50 fine and $216 in court costs.  Renfro has failed to pay or make
arrangements to pay the $19 fee requested for preparation of the record, claiming that he is indigent. 
After a hearing, the trial court determined that Renfro is not indigent. No record of the trial on the
merits has been filed, and there is no indication that Renfro has paid, made arrangements to pay, or
intends to pay for the record of the trial on the merits.  Renfro stated in a letter file-stamped by this
Court on March 22, 2010, that he is "unable to pay for the records."  Although there is no record on
which to assess an appeal of the merits, the reporter's record of the indigency hearing has been filed
with this Court.

		On or before May 14, 2010, Renfro may file a brief challenging the determination
that he is not indigent.  The scope of this brief shall not exceed issues relevant to the indigency
determination.  If Renfro fails to file a brief challenging the indigency determination, this appeal
will be dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).  If Renfro files a brief
challenging the indigency determination, the State shall file a responsive brief on or before the
thirtieth day after Renfro's brief is filed.  This Court will then assess the arguments and record
concerning the determination that Renfro is not indigent.
		Ordered April 9, 2010.


Before Chief Justice Jones, Justices Pemberton and Waldrop
Do Not Publish